In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00105-CV




   THE STATE OF TEXAS FOR THE BEST INTEREST
            AND PROTECTION OF H.S.




      On Appeal from the County Court at Law No. 2
                   Hunt County, Texas
                Trial Court No. M-11179




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                  ORDER

         H.S. appeals from a December 17, 2015,1 order authorizing the administration of

psychoactive medication.2 H.S.’s notice of appeal was filed December 21, 2015, the clerk’s record

was filed with this Court December 22, 2015, and the reporter’s record was filed December 23,

2015. The Texas Health and Safety Code requires that mental health commitment appeals be given

absolute priority over all other cases and authorizes this Court to adjust the briefing deadlines and

docketing timetables to achieve that end. See TEX. HEALTH & SAFETY CODE ANN. § 574.070(e)

(West 2010).

         Due to the accelerated nature of this appeal, we establish the following briefing schedule

for this matter: (1) the appellant’s brief to be received by this Court on or before January 7, 2016,

and (2) the appellee’s brief to be received by this Court on or before January 15, 2016. See TEX.

HEALTH & SAFETY CODE ANN. § 574.070(e). No extensions of time will be granted.

         The parties are further notified that, pursuant to Section 574.070(e) of the Texas Health

and Safety Code, the case will be submitted, without oral argument, to the panel of Chief Justice

Josh R. Morriss, III, Justice Bailey C. Moseley, and Justice Ralph K. Burgess one day after the

appellee’s brief is filed.




1
 The typewritten dates on the order authorizing the administration of psychoactive medication suggest that the order
was signed on December 7, 2015; however, we believe the circumstances establish that the order was actually signed
by the trial court on December 17, 2015. Should either party contest the signature date, such contest should be included
as an issue in that party’s briefing.
2
 H.S. appeals from a contemporaneously entered order committing H.S. to a state mental health facility for extended
in-patient mental health services not to exceed ninety days under our cause number 06-15-00104-CV.


                                                           2
      IT IS SO ORDERED.

                          BY THE COURT

Date: December 28, 2015




                          3